Citation Nr: 0709335	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-00 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.  M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1993 to 
July 1997 and January 1998 to November 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDING OF FACT

The veteran's major depressive disorder is not productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); and inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for major depressive disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9434 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

The veteran was granted service connection for major 
depressive disorder in a December 2003 rating decision, and 
was initially assigned a 10 percent disability rating 
effective November 15, 2002.  The veteran disagreed with the 
assignment of only a 10 percent disability rating in an April 
2004 Notice of Disagreement.  A Statement of the Case was 
issued, and the veteran perfected his appeal as to a higher 
disability rating in July 2004.  

In a November 2004 rating decision, the RO granted an 
increase of his disability rating to 30 percent effective 
from the date of the grant of service connection (i.e., 
November 15, 2002).  The veteran submitted a statement to 
indicate his continued disagreement with the current 
evaluation of his psychiatric disability.  The veteran's 
appeal was previously before the Board and December 2005.  At 
that time, the Board remanded this issue for the purpose of 
conducting additional development.

In a December 2006 rating decision, the veteran was granted 
an increased rating to 50 percent for his major depressive 
disorder effective from the date of the grant of service 
connection.  Although the veteran has not expressly indicated 
his disagreement with the 50 percent rating, he also has not 
expressed his agreement with it.  Since 50 percent is not the 
highest rating permissible under VA's rating criteria for 
psychiatric disorders, the Board must still consider whether 
a higher rating is warranted.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a disability rating in excess of 50 
percent for service-connected major depressive disorder.

The veteran's service-connected major depressive disorder is 
evaluated under Diagnostic Code 9434.  VA regulations 
establish a general rating formula for evaluating mental 
disorders.  38 C.F.R. § 4.130 (2006).  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id. at 443. 

The veteran's major depressive disorder is currently 
evaluated as 50 percent disabling.  In order to warrant a 
higher rating, the evidence must show the following:

For a 70 percent rating:  Occupational and social 
impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships.

For a 100 percent rating:  Total occupational and 
social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

38 C.F.R. § 4.130 (2006).

Medical evidence of record consists of VA treatment records 
from January 2003 through April 2006 and VA examinations 
conducted in January 2003 and September 2004.  The medical 
evidence shows that the veteran's major depressive disorder 
is manifested by such symptoms as depressed mood, constricted 
affect, low energy, difficulty concentrating, occasional 
difficulty sleeping but no nightmares or flashbacks, 
dysphoria, anhedonia, diminished spontaneity and elaboration, 
occasional crying spells, isolation, irritability without 
violent outbursts, and anger and obsessive thoughts relating 
to his military discharge.  Medical evidence also shows that 
the veteran has had fleeting thoughts of suicide in the past 
but no actual plan or intent.  The evidence also shows that 
the veteran does not have delusions, hallucinations, regular 
suicidal ideation, or homicidal ideation; speech that is 
intermittently illogical, obscure or irrelevant; or 
impairment of his thought process.

With regard to his social functioning, the evidence shows 
that the veteran does not like to be around people and can 
become irritable when having to do so.  He is currently 
divorced and living with his parents and two young children, 
of whom he has custody.  Although not consistently shown, 
there is some record that the veteran has difficulty getting 
along with others (e.g., see September 2004 VA examination 
report).  Also a VA treatment notes from June 2004 indicates 
the veteran reported not being close to parents, although 
living with them, or his brothers, although he does talk with 
them some and his older brother assisted him with some 
employment.  The veteran testified at a hearing before the 
Board that he "can't stand being around people" but that his 
relationship with his children was "great."  He did not 
testify as to his relationships with his other family 
members.  Both VA examination reports indicate that the 
examiner considered the veteran to have a moderate degree of 
impairment in social functioning.  A letter from the 
veteran's mother indicates that, since leaving the service, 
the veteran spends much time by himself and has not made any 
friends or entered into any relationships.

With regard to his occupational functioning, the evidence 
shows that the veteran has had multiple jobs since been 
discharged from the service in November 2002.  The veteran 
testified that the longest he has held a job is approximately 
2 months.  At the time of the hearing in July 2005, the 
veteran was currently working at Best Buy but had only worked 
there for two to three weeks.  A February 2006 VA treatment 
note indicates that the veteran is still working at Best Buy.  
He also testified and that it, at his current position, he 
told the manager that he would not deal with people and he 
refers customers who ask questions to someone else.  The 
veteran did not testify, however, that he left his prior jobs 
because of his major depressive disorder.  Rather he 
testified that he left his first job because it was too 
physically demanding, his second job because his boss lied to 
him, and his third job because he was unable to keep up with 
its hectic pace.  Medical evidence corroborates the veteran's 
work history, but does not show that his psychiatric 
disability is a major factor in the veteran's inability to 
maintain employment.  In both VA examination reports, 
however, the examiner did state that the veteran appeared to 
have a mild to moderate degree of impairment in occupational 
functioning.

The veteran also testified at his hearing that he had been in 
school pursuing a registered nursing program and an 
Associates Degree in Science, but that he dropped out in the 
last semester because it was "just too hard."  A VA treatment 
note from October 2003 indicates that the veteran had made 
some regretful impulsive decisions including enrolling and 
then dropping from classes on several occasions.  A letter 
from the veteran's mother cooberates that the veteran did 
this.

The veteran also testified that he has problems focusing and 
concentrating, and that he has to read over something again 
and again until he understands it.  The medical evidence 
corroborates that the veteran has impairment of 
concentration.  The letter from the veteran's mother 
indicates that he also have problems remembering things such 
as how to get places and things he has to do.

Finally, the medical records show Global Assessment of 
Functioning (GAF) scores of 50 and 55 over the past few 
years.  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  

A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

The Board finds that this evidence shows that the veteran has 
no more than reduced reliability and productivity due to his 
symptoms and that, although he has difficulty in establishing 
and maintaining effective work and social relationships, he 
is not unable to do so.  The evidence shows the veteran is 
able to work.  At the September 2004 VA examination, the 
veteran reported that he keeps changing jobs because he is 
"always going after a better job," although he did indicate 
some problems on the job.  However, the most recent evidence 
shows that the veteran has been able to maintain his job at 
Best Buy for at least eight months indicating he is able to 
maintain employment given the right circumstances.  In 
addition, he has been able to maintain a good relationship 
with his children evidenced by his testimony and the fact 
that he remains their custodial parent.  His closeness to his 
children is further reflected in the fact that he has 
consistently stated that he would never commit suicide 
because of them.

Furthermore, while obvious impairment is acknowledged, the 
medical evidence reveals that the veteran is alert and 
oriented in all spheres; his thought processes are organized 
and goal-directed; his speech is slow but not otherwise 
impaired; he does not have any delusions or hallucinations; 
he is in control of his impulses and not a danger to himself 
or others even though he is easily irritated by other people; 
his behavior is not inappropriate; he does not have any 
obsessive or compulsive behaviors; he does not have regular 
suicidal or homicidal ideation; he does not have near-
continuous panic or depression that affects his ability to 
function independently, appropriately and effectively; his 
behavior is not grossly inappropriate; he is able to perform 
his activities of daily living; and he is not neglectful of 
his personal appearance and hygiene.  

Thus the Board finds that the medical evidence does not 
demonstrate that the veteran's disability picture is 
consistent with the rating criteria for a disability rating 
70 percent or higher.  Thus the preponderance of the evidence 
is against the veteran's claim for a disability rating higher 
than 50 percent.  The preponderance of evidence being against 
the veteran's claim, the benefit of the doubt doctrine is not 
for application.  The veteran's claim must, therefore, be 
denied.

II.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
December 2002, prior to the initial AOJ decision on his claim 
for service connection.  The Board notes that the veteran's 
claim was initially one for service connection for major 
depressive disorder, which was granted in a December 2003 
rating decision and was evaluated as 10 percent disabling 
effective November 15, 2002.  The veteran disagreed with the 
10 percent evaluation of this now service-connected 
disability in April 2004.  The veteran was, thereafter, 
granted an increase to 50 percent in a December 2006 rating 
decision.  Since the veteran's claim was initially one for 
service connection, which has been granted, the Board finds 
that VA's obligation to notify the veteran was met as the 
claim for service connection was obviously substantiated.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, any deficiency in the notice provided to the 
veteran is not prejudicial.

In addition, the Board notes that the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He was told it was his 
responsibility to support the claim with appropriate evidence 
and has been given the regulations applicable to VA's duty to 
notify and assist.  Indeed, the veteran submitted substantial 
evidence in connection with his claim, which indicates he 
knew of VA's need for evidence to support his claim.  Thus 
the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from January 
2003 through April 2006.  The veteran indicated he had no 
non-VA treatment.  The veteran was notified in the rating 
decisions, Statement of the Case and Supplemental Statement 
of the Case of what evidence had been obtained and 
considered.  He has not identified any additional evidence.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
veteran was provided with appropriate VA examinations in 
January 2003 and September 2004.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's major depressive disorder since 
he was last examined.  The veteran has not reported receiving 
any recent treatment (other than at VA, which records were 
obtained), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.   

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he is not prejudiced as a result 
of the Board proceeding to the merits of his claim. 


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for service-connected major depressive disorder is 
denied.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


